Citation Nr: 1802897	
Decision Date: 01/12/18    Archive Date: 01/23/18

DOCKET NO.  10-36 087A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD) with panic disorder and sleeping disorder, rated as 30 percent disabling prior to September 14, 2009, and 50 percent disabling thereafter. 

2. Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU) for the period from July 12, 2007, to December 31, 2010.


REPRESENTATION

Appellant represented by:	Sara K. Hill, Attorney at Law


ATTORNEY FOR THE BOARD

N. Sangster, Counsel

INTRODUCTION

The Veteran served on active duty from June 1952 to July 1955.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts and an April 2015 rating decision issued by the RO in San Diego, California. 

Jurisdiction over the claims file is held by the RO in Boston, though the record shows the Veteran currently resides in San Diego and has lived there since approximately January 2012.

A hearing was requested.  However, appellate review of this appeal was conducted as part of the Pre-Hearing Conference (PHC) Pilot Program.  As part of the PHC, the Veteran's attorney modified the dates for the claim for TDIU:  Instead of the initial appeal for TDIU from July 12, 2007, to October 31, 2012, she requested that TDIU be granted for the period from July 12, 2007, to December 31, 2010.  Accordingly, the Board recharacterized this claim.  No other issue is on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. Throughout the period of the claim, the occupational and social impairment from the Veteran's PTSD has most nearly approximated deficiencies in most areas.

2. Resolving reasonable doubt in the Veteran's favor, the Veteran's service-connected PTSD precluded him from maintaining any substantially gainful employment consistent with his education and occupational background for the period from July 12, 2007, to December 31, 2010.  

CONCLUSIONS OF LAW

1. Throughout the period on appeal, the criteria for a 70 percent evaluation, but not higher, for PTSD are met.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2017). 

2. The criteria for entitlement to TDIU for the period from July 12, 2007, to December 31, 2010, are met.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

PTSD

By way of history, a July 2008 rating decision granted service-connection for PTSD assigning an initial evaluation of 10 percent effective July 12, 2007.  He timely appealed this decision.  Thereafter, in a January 2009 decision review officer (DRO) decision, the evaluation of the Veteran's PTSD was increased to 30 percent disabling retroactive to July 12, 2007.  Subsequently, in a September 2010 DRO decision, the disability rating for PTSD was increased to 50 percent effective September 14, 2009.  The Veteran believes that these ratings should be higher for his service-connected PTSD.  The Board agrees.

His PTSD is rated under the General Rating Formula for Mental Disorders.  Notably, a 70 percent rating contemplates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

The symptoms associated with each evaluation under the General Rating Formula for Mental Disorders do not constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the appropriate evaluation of a psychiatric disorder is not restricted to the symptoms set forth in the revised (post-1996) General Rating Formula for Mental Disorders.  See id.   Rather, VA must consider all symptoms of a claimant's condition that affect his or her occupational and social impairment.  The Federal Circuit, thereafter, clarified that the General Rating Formula for Mental Disorders requires not only (1) sufficient symptoms of the kind listed in the percentage requirements, or others of similar severity, frequency or duration; but also (2) that those symptoms cause the level of occupational and social impairment specified in the regulation.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

Considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that a 70 percent disability rating for PTSD throughout the period of appeal most nearly approximates the Veteran's symptomatology.

The record is replete with VA and private medical treatment records, including the various VA examinations the Veteran had assessing the severity of his PTSD symptoms.  

Specifically, a VA examiner commented that the Veteran's thought processes were impaired by poor concentration associated with his PTSD as well as his communication abilities due to social isolation, tiredness and lack of energy.  See VA examination dated October 2009.  The examiner, however, concluded that the Veteran's symptoms were generally mild to moderate; observing that the Veteran managed to maintain a marriage and employment for many years, but also had history of significant problems within his employment, marriage and social relationship.  Id.  These findings were also reiterated at a prior VA examination conducted in November 2007.

In addition, the relevant medical evidence of record shows that he received continuous treatment for his PTSD at the Vet Center.  These records indicate further symptoms of sleep disorder, chronic nightmares, intrusive thoughts, hyperarousal, numbing and rage.  His social worker, P.F., MSGW, LICSW, stated that the Veteran became a workaholic to avoid dealing with his PTSD symptoms.  See Vet Center letter dated December 2008.  She noted that the Veteran had conflicts with staff and bosses and that his severe headaches at work from flashbacks affected his work performance.  Id.  She further indicated that the Veteran was often bedridden while at home on the weekends due to his headaches and flashbacks about his experience on active duty.   Id.  P.F. also noted that the Veteran had daily intrusive thoughts about the Korean War, suffered from panic attacks and suicidal thoughts.  Id.  She stated that the Veteran was forgetful because of severe numbing.  Id.  

In an updated Vet Center letter dated October 2009, she reiterated that severity of the Veteran's PTSD symptoms adding that the Veteran reported more arguments with his family.  She stated that the Veteran's wife was fearful of him when he had a rage attack and, at times, needed to remind him to clean up because he neglected his personal care. 

Additionally, Dr. J.M., who submitted a private medical opinion in April 2015 and Dr. J.S.S., who also submitted a private medical opinion in September 2017, concurred with P.F.'s analysis and conclusion that the Veteran's PTSD was more severely disabling than the conclusions reached by the VA examiners.  In particular, Dr. J.S.S. opined that, since at least 2007 forward, the Veteran's PTSD has resulted
in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or aworklike setting); and inability to establish and maintain effective relationships.  Dr. J.S.S. commented that the VA examiners who have opined that the Veteran's limitations of functioning were only mild to moderate, grossly under assessed the "high severity of the Veteran's mental disability, devaluing the therapeutic necessity of some work involvement, and not recognizing that it was the very severity of the Veteran's PTSD that compelled the Veteran to be constructively distracted by and constructively engaged in some level of work activity."  

While there are conflicting opinions of record as to the severity of the Veteran's PTSD throughout the period on appeal, the evidence is at least in equipoise that the Veteran's service-connected PTSD most nearly approximates the criteria for a 70 percent rating.  A rating in excess of 70 percent, however, is not in order.  All of the medical evidence of record shows that he still maintains a relationship with his wife and grown children.  In addition, all the examiners (VA and private) indicated that he is capable of managing his financial affairs.  Accordingly, a disability rating of 70 percent, but no higher, is warranted throughout the period on appeal.

TDIU

The Veteran is now 70 percent disabled due to his PTSD as of July 12, 2007, so he meets the schedular requirements for TDIU under 38 C.F.R. § 4.16(a) for the period on appeal - July 7, 2007, to December 31, 2010.  During, the relevant timeframe, he was also service connected for a right forearm condition, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; and bilateral hearing loss, rated as noncompensable.  

The critical inquiry is whether the Veteran's service-connected disabilities alone are of "sufficient severity to produce unemployability".  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The Veteran need not be totally or entirely unemployable, however.  Requiring a Veteran to prove 100 percent or total unemployability is different from requiring proof that he cannot obtain or maintain "substantially gainful employment".  See Roberson v. Principi, 251 F.3d 1378, 1385   (Fed. Cir. 2001).  The use of the word "substantially" suggests intent to impart flexibility into a determination of overall employability, whereas a requirement that he prove 100-percent unemployability leaves no flexibility.  See id.   

The record indicates that the Veteran has a bachelor's degree and did some graduate work.  In addition, the record shows that he worked in the banking industry for a number of years and was even CEO of a savings and loan.  His past employments included working in sales and CEO of a corporation.  Moreover, the Veteran reported that his last employment was in 2007.  See VA examination dated October 2009.

Again, the record includes negative opinions from the VA examiners.  On this issue, however, the Board finds that the private medical opinions from P.F., Drs. J.M. and J.S.S. are more persuasive and affords more weight to their opinions.  In particular, Dr. J.M. opined that, very possibly, the VA examiners' assessments of the Veteran's limitations of functioning as less severe were influenced by his formerly high work achievements.  He stated the following:

In my experience, as I have seen in my practice, most men who suffer from severe, chronic PTSD use work as a means of coping with their PTSD.  Nonetheless, as they age, their ability to keep up high levels of activity decrease and therefore this 'coping device' begins to lose its effectiveness and they experience an exacerbation of their PTSD symptoms.  That, I believe, it the case with [the Veteran].  He is obviously a man of deep and strong character who was driven to achieve in his earlier years, but as he has said, now that he finds himself with more time on his hands and has worsened.

Moreover,  Dr. J.S.S. observed that the October 2009 VA examiner did acknowledge that, while the Veteran maintained a marriage and employment for years, he, nonetheless, had significant problems with his employment, marriage and social relationships.  Citing to the Veteran's social worker at the Vet Center, P.F., Dr. J.S.S. noted that the Veteran had conflicts with bosses and his staff, which was also documented in the October 2009 VA examination.  He also observed that the October 2009 VA examiner stated that the Veteran "was absent about 25 percent of the job and had a more significant loss of productivity and efficiency due to PTSD symptoms."  Dr. J.S.S. commented that for the Veteran, by history, to "work for financial organizations that were understanding" and making regular concessions for him, was far from any definition of productive or efficient work activity.  He further observed that the Veteran last held a full-time job in 2005 and, primarily between 2009 and 2012, he worked part-time teaching Bridge.  The examiner stated that this activity provided a hobby that kept the Veteran's mind constructively occupied.  

In addition, he observed that the Veteran's Social Security Administration (SSA) earnings record reflects that, between the years of 2004 and 2015, with 2015 being the last year of calculation, the Veteran's earnings were well below poverty level in all but one year (the year not at issue in this case).  Dr. J.S.S., therefore, opined that the severe limitations associated with the Veteran's service-connected PTSD, since at least from 2007 forward, have rendered him fully incapable of securing or follow substantially gainful employment, including jobs requiring non-exertion activities, such as communicating; remembering and following instructions; using judgment; adapting to change; and dealing appropriately with people such as supervisors, coworkers and the general public.  He concluded that nothing in the record or uncovered in his interview or testing of the Veteran showed that he was employable in any occupation.

Based on the probative evidence of record, the Veteran was totally and permanently precluded from performing work at a substantial gainful level due to the severity of his service connected PTSD and the record supports this finding for the period from July 12, 2007, to December 31, 2010.  

Moreover, as mentioned above already, the Veteran's attorney modified the timeframe for the claim for TDIU, which initially extended to October 31, 2012.  The Board notes that the Veteran was over marginal employment in 2011, evidenced by his SSA earnings record showing that he made $21,0015.00 for 2011.

Finally, the Board observes that the private medical reports submitted by Drs. J.M. and J.S.S. are very detailed, reasoned and consistent with the evidence of record.  Thus, the Board is fully informed and assigns these reports great weight.  In light of this finding, the evidence is at least in equipoise that the Veteran's service-connected disabilities prevent him from securing or following substantial gainful employment.  The benefit-of-the-doubt doctrine is for application and entitlement to a TDIU rating for the period from July 12, 2007, to December 31, 2010, is warranted. 

ORDER

Entitlement to a disability rating of 70 percent, but no higher, for PTSD, throughout the period on appeal, is granted.

Entitlement to a TDIU for the period from July 12, 2007, to December 31, 2010, is granted.


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


